DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1, Species 1, Sub-Species 1b in the reply filed is acknowledged. Examiner acknowledges the desire of applicant to elect the hourglass embodiment and agrees that Pyramids of embodiment 1b cover the scope of cones for the hourglass shape as argued by applicant in the remarks. Applicant indicated that Claim s1,3-9,11-12 were elected, however claims 11-12 appear to have been inadvertently selected as drawn to unelected embodiments, specifically Claim 11: Species 2; and Claim 12: Sub-Species 1(f).  Further as no arguments were provided indicating that these Species/Subspecies should be grouped with other elected Species, and as the election was made without traverse, it is believe these were inadvertently included. As such these will not be examined at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,7-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 9657710 to Gregory.
claim 1, Gregory discloses a shaped buoy in a body of water having a wave motion (Fig 11a), wherein the waves impacting the buoy exert an excitation force with a plurality of excitation frequencies on the buoy (Abs; further this feature is inherent as waves will have a plurality of excitation frequencies as admitted by Applicant Par 0006 of present PG Publication) that causes a buoy motion in a heave direction relative to a reference and wherein the buoy has a shape that produces reactive power from the wave motion (Abs).
As to claim 7, Gregory discloses the shaped buoy has a shape that is curved outwardly from a vertical axis of the buoy away from the water line (Fig 11a).
As to claim 8, Gregory discloses the shaped buoy comprises opposing shapes that are mirrored about the water line (Fig 11a, mirrored hemispheres facing one another).
As to claim 9, Gregory discloses the shaped buoy comprises mirrored hemispheres, pyramids, ellipsoids, paraboloids, or hyperboloids (Fig 11a, mirrored hemispheres facing one another).

Claims 1,3-4,6-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20180202415 to Moffat.
As to claim 1, Moffat discloses a shaped buoy in a body of water having a wave motion (Fig 3a; alt 3c), wherein the waves impacting the buoy exert an excitation force with a plurality of excitation frequencies on the buoy (Abs; further this feature is inherent as waves will have a plurality of excitation frequencies as admitted by Applicant Par 0006 of present PG Publication) that causes a buoy motion in a heave direction relative to a reference and wherein the buoy has a shape that produces reactive power from the wave motion (Abs).
As to claim 3, Moffat discloses the shaped buoy comprises an hourglass shape (Fig 3a, alt Fig 3c).
As to claim 4, Moffat discloses the hourglass shape comprises mirrored right circular cones having a cone angle (Fig 3a, alt Fig 3c).
As to claim 6, Moffat discloses the cone angle is selected to harvest maximum energy from the wave motion (Fig 6b, alpha; Col 12 Line 32-42).
As to claim 7, Moffat discloses the shaped buoy has a shape that is curved outwardly from a vertical axis of the buoy away from the water line (Fig 3a; alt 3c).
As to claim 8, Moffat discloses the shaped buoy comprises opposing shapes that are mirrored about the water line (Fig 3a: mirrored hemispheres facing one another.
As to claim 9, Moffat discloses the shaped buoy comprises mirrored hemispheres, pyramids, ellipsoids, paraboloids, or hyperboloids (Fig 3a: mirrored hemispheres facing one another).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746